In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-377 CV

____________________


IN RE EAST TEXAS COMMUNITY SERVICES FOR THE

DEVELOPMENTALLY DISABLED, INC., d/b/a

WOODLEA COMMUNITY HOME




Original Proceeding



MEMORANDUM OPINION (1)
	On September 1, 2004, East Texas Community Services for the Developmentally
Disabled, Inc., d/b/a Woodlea Community Home filed its petition for writ of mandamus. 
We stayed document production in the underlying case on September 3, 2004.  On
September 30, 2004, the relator filed a motion to dismiss the petition.
	Accordingly, our order of September 3, 2004, is vacated and this original
proceeding is dismissed without reference to the merits.
	WRIT DISMISSED.
								PER CURIAM

Opinion Delivered October 7, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.